Title: Franklin: Journal of the Peace Negotiations, 9 May[–1 July 1782]
From: Franklin, Benjamin
To: 


Passy May 9th.[–July 1] 1782
As since the Change of Ministry in England, some serious Professions have been made of their Disposition to Peace, and of their Readiness to enter into a general Treaty for that purpose; and as the Concerns and Claims of five Nations are to be discuss’d in that Treaty, which must therefore be interesting to the present Age and to Posterity, I am inclin’d to keep a Journal of the Proceedings, as far as they come to my Knowledge, and to make it more compleat will first endeavour to recollect what has already past.
Great Affairs sometimes take their Rise from small Circumstances. My good Friend and Neighbour Madame Brillon, being at Nice all last Winter for her Health, with her very amiable Family, wrote to me that they had met with some English Gentry there, whose Acquaintance prov’d agreable; among them she nam’d Lord Cholmondely, who she said had promis’d to call in his Return to England, and drink Tea with us at Passy. He left Nice sooner than she suppos’d, and came to Paris long before her. On the 21st. of March I receiv’d the following Note.
<March 21: Cholmondely wishes to see him for five minutes before returning to London and requests an appointment the following morning.>
I wrote for Answer that I should be at home all the next Morning, and glad to see his Lordship if he did me the honour of calling upon me. He came accordingly. I had before no personal Knowledge of this Nobleman. We talk’d of our Friends whom he left at Nice, then of Affairs in England, and the late Resolutions of the Commons on Mr. Conway’s Motion. He told me that he knew Lord Shelburne had a great Regard for me, that he was sure his Lordship would be pleas’d to hear from me, and that if I would write a Line he should have a Pleasure in carrying it. On which I wrote the following.
The second transcript listed here is in the hand of Francis Dana.
<March 22: Franklin sends Shelburne his respects and congratulates him on the resolutions recently passed by the House of Commons.>
Soon after this we heard from England that a total Change had taken Place in the Ministry, and that Lord Shelburne was come in as Secretary of State. But I thought no more of my Letter, till an old Friend and near Neighbour of mine many Years in London, appear’d at Passy, and introduc’d a Mr. Oswald whom he said had a great desire to see me, and Mr. Oswald after some little Conversation gave me the following Letters from Lord Shelburne, and Mr. Laurens.
  <April 6: Shelburne would be glad to discuss the means of promoting the happiness of mankind and introduces Mr. Oswald, who speaks for him.>
  <April 7: Laurens also testifies to Oswald’s good character.>
  I enter’d into Conversation with Mr. Oswald. He was represented in the Letter as fully appriz’d of Lord Shelburne’s Mind, and I was desirous of knowing it. All I could learn was, that the new Ministry sincerely wish’d for Peace; that they considered the Object of the War to France and America as obtain’d. That if the Independence of the United States was agreed to, there was no other Point in Dispute, and therefore nothing left to hinder a Pacification. That they were ready to treat of Peace, but intimated that if France should insist upon Terms too humiliating to England, they could still continue the War, having yet great Strength and many Resources left. I let him know that America would not treat but in Concert with France, and that my Colleagues not being here, I could do nothing of Importance in the Affair; but that if he pleas’d I would present him to M. de Vergennes, Secretary of State for Foreign Affairs. He consenting I wrote and sent the following Letter,

  <April 15: Franklin sends Vergennes copies of correspondence relating to Oswald and describes their conversation.>
  The next day being at Court with the Foreign Ministers as usual on Tuesdays, I saw M. de Vergennes, who acquainted me that he had caus’d the Letters to be translated, had considerd the Contents, and should like to see Mr. Oswald. We agreed that the Interview should be on Wednesday at 10 o Clock.
Immediately on my Return home I wrote to Mr. Oswald, acquainted him with what had pass’d at Versailles, and proposing . that he should be with me at ½ past 8 the next Morning, in order to proceed thither.—
I receiv’d from him the following Answer—
  <April 16: Oswald accepts Franklin’s invitation.>
  He came accordingly, and we arriv’d at Versailles punctually.— M. de Vergennes receiv’d him with much Civility. Mr. Oswald not being ready in speaking French, Mr. de Raynevall interpreted. The Conversation continued near an Hour. Mr. Oswald first thought of sending an Express with an Account of it, and was offer’d a Passport, but finally concluded to go himself; and I wrote the next day to Lord Shelburne the Letter following,
  <April 18: Franklin congratulates Shelburne on his cabinet appointment, praises Oswald, and discusses his conversation with Vergennes.>
  To the Account contain’d in this Letter of what pass’d in the Conversation with the Minister, I should add his frank Declaration, that as the Foundation of a good and durable Peace should be laid in Justice, whenever a Treaty was enter’d upon, he had several Demands to make of Justice from England. Of this, say’s he, I give you previous Notice. What these Demands were he did not particularly say; One occur’d to me, viz, Reparation for the Injury done in Taking a Number of French Ships by Surprize before the Declaration of the preceding War, contrary to the Law of Nations.— Mr. Oswald seem’d to wish obtaining some Propositions to carry back with him, but Mr. Vergennes said to him very properly, There are four Nations engag’d in the War against you, who cannot till they have consulted and know each others Minds, be ready to make Propositions. Your Court being without Allies, and alone, knowing its own Mind, can express it immediately. It is therefore more natural to expect the first Propositions from you.—
On our Return from Versailles Mr. Oswald took Occasion to impress me with Ideas, that the present Weakness of the Government in England with regard to continuing the War, was owing chiefly to the Division of Sentiments about it. That in case France should make Demands too humiliating for England to submit to, the Spirit of the Nation would be rous’d, Unanimity would prevail, and Resources would not be wanting. He said there was no Want of Money in the Nation; that the chief Difficulty lay in the finding out new Taxes to raise it: and perhaps those Difficulties might be avoided by Shutting up the Exchequer, stopping the Payment of the Interest of the Public Funds, and applying that Money to the Support of the War.— I made no Reply to this; for I did not desire to discourage their stopping Payment, which I considered as cutting the throat of their Public Credit, and a Means of adding fresh Exasperation against them with the Neighbouring Nations: Such Menaces were besides an Encouragement with me, remembring the Adage, that they who threaten are afraid.
The Next Morning when I had written the above Letter to Lord Shelburne, I went with it to Mr. Oswald’s Lodgings, and gave it him to read before I seal’d it, that in case any thing might be in it with which he was not sattisfied, it might be corrected: but he express’d himself much pleas’d. In going to him, I had also in View the Entering into a Conversation, which might draw out something of the Mind of his Court on the Subject of Canada and Nova-Scotia. I had thrown some loose Thoughts on Paper, which I intended to serve as Memorandums for my Discourse, but without a fix’d Intention of showing them to him. On his saying that he was oblig’d to me for the good Opinion I had express’d of him to Lord Shelburne in my Letter, and assuring that he had entertain’d the same of me, I observ’d that I perceiv’d Lord S. plac’d great Confidence in him, and as we had happily the same in each other, we might possibly by a free Communication of Sentiments, and a previous settling our own Minds on some of the important Points, be the Means of great Good, by impressing our Sentiments on the Minds of those with whom they might have Influence, and where their being received might be of Importance. I then remark’d that his Nation seem’d to desire Reconciliation with America; that I heartily wish’d the same thing, that a mere Peace would not produce half its Advantages if not attended with a sincere Reconciliation; that to obtain this the Party which had been the Agressor and had cruelly treated the other, should show some Mark of Concern for what was past, and some Disposition to make Reparation; that perhaps there were things which America might demand by way of Reparation and which England might yield, but that the Effect would be vastly greater if they appeared to be voluntary, and to spring from returning Goodwill; that I therefore wish’d England would think of offering something to relieve those who had suffer’d by its scalping and Burning Parties; Lives indeed could not be restor’d nor compensated, but the Villages and Houses wantonly destroy’d might be rebuilt, &c. I then touch’d upon the Affair of Canada, and as in a former Conversation he had mention’d his Opinion that the giving up of that Country to the English at the last Peace had been a politic Act in France, for that it had weaken’d the Ties between England and her Colonies, and that he himself had predicted from it the late Revolution, I spoke of the Occasions of future Quarrels that might be produc’d by her continuing to hold it, hinting at the same time but not expressing too plainly that such a Situation, to us so dangerous, would necessarily oblige us to cultivate and strengthen our Union with France. He appear’d much struck with my Discourse; and as I frequently look’d at my Paper, he desired to see it; the following is an exact Copy.
  <[on or before April 19:] Franklin’s notes for a conversation suggesting that Britain give Canada to the United States.>

  He then told me, that nothing in his Judgment could be clearer, more sattisfactory and convincing than the Reasonings in that Paper; that he would do his utmost to impress Lord Shelburne with them; that as his Memory might not do them Justice, and it would be impossible for him to express them so well or state them so clearly as I had written them, he begg’d I would let him take the Paper with him, assuring me that he would return it safely into my hands. I at length comply’d with this Request also. We parted exceeding good Friends, and he set out for London.—
By the first Opportunity after his Departure, I wrote the following Letter to Mr. Adams, and sent the Papers therein mentioned that he might be fully appriz’d of the Proceedings, I omitted only the Paper of Notes for Conversation with Mr. Oswald, but gave the substance as appears in the Letter. The Reason of my omitting it was, that on Reflection, I was not pleas’d with my having hinted a Reparation to the Tories for their forfeited Estates; and I was a little asham’d of my Weakness in permitting the Paper to go out of my hands.
  <April 20: Franklin sends Adams various letters relating to the negotiation and describes his conversation with Oswald about Canada.>
  Supposing Mr. Laurens to be in Holland with Mr. Adams, I at the same time wrote to him the following Letter vizt,
  <April 20: Franklin describes his conversation with Oswald and invites Laurens to Paris.>
  Just after I had dispatch’d these Letters I receiv’d the following from Mr. Adams.
  <April 16: Adams describes Laurens’ visit and their conversation.>
To the above I immediately wrote the following Answer.
  <April 21: Franklin reports to Adams on the impending British release of American prisoners and forwards Georges Grand’s suggestion of raising a loan in the Netherlands.>

For Reply to this Mr. Adams wrote to me as follows.
  <May 2: Adams says he does not know when it will be in his power to join the other peace commissioners in Paris and complains of his difficulties in raising a loan.>
  During Mr. Oswald’s Absence I receiv’d the following from Mr. Laurens.
  <April 30: Laurens reports he has been released from his parole and suggests Cornwallis be treated similarly.>
  On the 4th. May Mr. Oswald return’d and brought me the following Letter from Lord Shelburne.
  <April 28: Shelburne sends Oswald back to Paris to arrange preliminaries of time and place and announces Fox is sending someone to confer with Vergennes.>
Having read the Letter, I mention’d to Mr. Oswald the Part which refers me to him for his Lordship’s Sentiments. He acquainted me, that they were very sincerely dispos’d to Peace: that the whole Ministry concurr’d in the same Dispositions; that a good deal of Confidence was plac’d in my Character for open honest dealing; that it was also generally believ’d I had still remaining some Part of my ancient Affection and Regard for Old England, and it was hoped it might appear on this Occasion. He then show’d me an Extract from the Minutes of Council, but did not leave the Paper with me. As well as I can remember it was to this Purpose viz.
At a Cabinet Council held April 27th. 1782
Present
Lord Rockingham
Lord Chancellor
Lord President &c &c.
Lord Camden, &c. &c.
(to the Number of 15 or 20, being all Ministers and great Officers of State.)
“It was propos’d to represent to his Majesty, that it would be well for Mr. Oswald to return to Dr. Franklin and acquaint him, that it is agreed to treat for a general Peace, and at Paris; and that the principal Points in Contemplation are, the Allowing of American Independence on condition that England be put into the same Situation that she was left in by the Peace of 1763.”
Mr. Oswald also inform’d me, that he had convers’d with Lord Shelburne on the Subject of my Paper of Notes relating to Reconciliation. That he had shown him the Paper, and had been prevail’d on to leave it with him a Night, but it was on his Lordship’s solemn Promise of returning it, which had been comply’d with, and he now return’d it to me. That it seem’d to have made an Impression, and he had reason to believe that Matter might be settled to our Satisfaction towards the End of the Treaty; but in his own Mind he wish’d it might not be mention’d at the Beginning, That his Lordship indeed said, he had not imagin’d Reparation would be expected; and he wonder’d I should not know whether it was intended to demand it. Finally Mr. Oswald acquainted me, that as the Business, now likely to be brought forward, more particularly appertain’d to the Department of the other Secretary, Mr. Fox; he was directed to announce another Agent coming from that Department; who might be expected every Day, viz. the honble. Mr. Grenville Brother of Lord Temple, and Son of the famous Mr. George Grenville formerly Chancellor of the Exchequer.
I immediately wrote the following Note to Mr. le Comte de Vergennes.
  <May 4: Franklin informs Vergennes that Oswald has returned and will call on him whenever Vergennes wishes. Fox’s representative, Grenville, is expected any day.>

And the next Day I receiv’d the following Answer.
  <May 5: Vergennes replies that he will see Franklin and Oswald the next morning at 11:00.>
  Accordingly on Monday Morning I went with Mr. Oswald to Versailles, and we saw the Minister. Mr. Oswald acquainted him with the Disposition of his Court to treat for a general Peace, and at Paris; and he announced Mr. Grenville, who he said was to set out about the same time with him, but as he would probably come by way of Ostend, might be a few days longer on the Road.— Some general Conversation pass’d, agreable enough, but not of Importance.— In our Return Mr. Oswald repeated to me his Opinion, that the Affair of Canada would be settled to our satisfaction, and his Wish that it might not be mention’d, till towards the End of the Treaty. He intimated too, that it was apprehended the greatest obstructions in the Treaty might come from the Part of Spain: but said, if she was unreasonable, there were means of bringing her to Reason: That Russia was a Friend to England, had lately made great Discoveries on the back of North America, and made Establishments there, and might easily transport an Army from Kamskatka to the Coast of Mexico and conquer all those Countries. This appear’d to me a little visionary at present, but I did not dispute it. On the whole I was able to draw so little from Mr. O. of the Sentiments of Lord S. who had mention’d him as intrusted with the Communication of them, that I could not but wonder at his being sent again to me, especially as Mr. Grenville was so soon to follow.
On Tuesday I was at Court as usual on that Day. M. de Vergennes asked me if Mr. Oswald had not opened himself farther to me? I acquainted him with the sight I had had of the Minute of Council, and of the loose Expressions contain’d in it of what was in Contemplation. He seem’d to think it odd that he had brought nothing more explicit. I suppos’d Mr. Grenville might be better furnish’d.
The next Morning I wrote the following Letter to Mr Adams—
  <May 8: Franklin informs Adams of his discussions with Oswald and the impending arrival of Grenville.>
  I had but just sent away this Letter, when Mr. Oswald came in, bringing with him Mr. Grenville who was just arriv’d.— He gave me the following Letter from Mr. Secretary Fox.
  <May 1: Fox tells Franklin of his desire for reconciliation and introduces Grenville.>
  I imagined the Gentleman had been at Versailles, as I suppos’d Mr. G. would first have waited on M. de Vergennes before he called on me. But finding in Conversation that he had not, and that he expected me to introduce him, I immediately wrote to the Minister, acquainting him that Mr. G. was arrived, and desired to know when his Excellency would think fit to receive him; and I sent an Express with my Letter. I then entered into Conversation with him, on the subject of his Mission, Mr. Fox having refer’d me to him as being fully acquainted with his Sentiments.— He said that Peace was really wish’d for by every body, if it could be obtain’d on reasonable Terms; and as the Idea of subjugating America was given up, and both France and America had thereby obtain’d what they had in View originally, it was hoped that there now remain’d no Obstacle to a Pacification. That England was willing to treat of a general Peace with all the Powers at War against her, and that the Treaty should be at Paris. I did not press him much for farther particulars, supposing they were reserv’d for our Interview with M. de Vergennes. The Gentlemen did me the honour of staying Dinner with me, on the supposition which I urg’d, that my Express might be back before we parted. This gave me an Opportunity of a good deal of general Conversation with Mr. Grenville, who appear’d to me a sensible, judicious, intelligent, good temper’d and well instructed young Man, answering well the Character Mr Fox had given me of him. They left me however about six o Clock and my Messenger did not return till near Nine. He brought me the Answer of M. le Comte de Vergennes, that he was glad to hear of Mr. Grenville’s arrival, and would be ready to receive us to-morrow at ½ past 10 or 11 a Clock. I immediately inclos’d his Note in one to Mr. Grenville, requesting him to be with me at Passy by 8, that we might have time to breakfast, before we set out. I have preserv’d no Copy of these three last Notes, or I should have inserted them, as I think that tho’ in themselves they seem of almost too trifling a nature, they however serve usefully some times to settle Dates, authenticate Facts, and show something of the Turn, and Manner of thinking of the Writers on particular Occasions. The Answer I receiv’d was as follows.
  <May 8: Grenville accepts Franklin’s invitation.>
  We set out accordingly the Next Morning in my Coach, from Passy, and arriv’d punctually at M. de Vergennes’s, who receiv’d Mr. Grenville in the most cordial and friendly manner, on Account of the Acquaintance and Friendship that had formerly subsisted between his Uncle and M. de Vergennes, when they were Ambassadors together at Constantinople. After some little agreable Conversation, Mr. Grenville presented his Letter, from Mr. Secretary Fox and another I think from the Duke of Richmond. When these were read, the Subject of Peace was entred on. What my memory retains of the Discourse amounts to little more than this, that after mutual Declarations of the good Dispositions of the two Courts, Mr. Grenville having intimated that in Case England gave America Independence, France it was expected would return the Conquests she had made of British Islands, receiving back those of Miquelon and St. Pierre; and that the Original Object of the War being obtained, it was supposed that France would be contented with that. The Minister seem’d to smile at the propos’d Exchange; and remark’d that the offer of giving Independence to America amounted to little: America, says he, does not ask it of you: There is Mr. Franklin, he will answer you as to that Point. To be sure, I said, we do not consider ourselves as under any Necessity of bargaining for a Thing that is our own, and which we have bought at the Expence of so much Blood and Treasure, and which we are in full Possession of.— As to our being satisfied with the original Object of the War, continued he, look back to the Conduct of your Nation in former Wars. In the last War, for Example, what was the Object? It was the disputed Right to some waste Lands on the Ohio and the Frontiers of Nova-Scotia. Did you content yourselves with the Recovery of those Lands? No, you retain’d at the Peace all Canada, all Louisiana, all Florida, Grenada and other West-India Islands, the greatest Part of the Northern Fisheries, with all your Conquests in Africa, and the East Indies.— Something being mention’d of its not being reasonable that a Nation after making an unprovok’d unsuccessfull War upon its Neighbours, should expect to sit down whole and have every thing restor’d which she had lost in such a War, I think Mr. Grenville remark’d that the War had been provok’d by the Encouragement given by France to the Americans to revolt. On which M. de Vergennes grew a little warm, and declar’d firmly, that the Breach was made and our Independence declar’d long before we receiv’d the least Encouragement from France; and he defy’d the World to give the smallest Proof of the contrary. There sits, says he, Mr. Franklin who knows the Fact and will contradict me if I do not speak the Truth. He repeated to Mr. Grenville what he had before said to Mr. Oswald respecting the King’s Intention of treating fairly, and keeping faithfully the Convention he should enter into; of which Disposition he would give at the Treaty convincing Proofs, by the Fidelity and Exactitude with which he should observe his Engagements with his present Allies; and added that the Points which the King had chiefly in View were Justice and Dignity, these he could not depart from. He acquainted Mr. Grenville that he should immediately write to Spain and Holland, communicate to those Courts what had past, and request their Answers, that in the mean time he hoped Mr. Grenville would find means of amusing himself agreably, to which he should be glad to contribute, that he would communicate what had pass’d to the King; and he invited him to come again the next day.
On our Return Mr. G. express’d himself as not quite satisfy’d with some part of M. de Vergennes Discourse, and was thoughtful. He told me that he had brought two State Messengers with him, and perhaps after he had had another interview with the Minister, he might dispatch one of them to London: I then requested leave to answer by that Opportunity the Letters I had receiv’d from Lord Shelburne and Mr. Fox; and he kindly promis’d to acquaint me in time of the Messenger’s Departure.— He did not ask me to go with him the next day to Versailles, and I did not offer it.
The coming and going of these Gentlemen was observ’d, and made much Talk at Paris: And the Marquis de la Fayette having learnt something of their Business from the Ministers, discoursed with me about it. Agreable to the Resolutions of Congress, directing me to confer with him and take his Assistance in our Affairs, I communicated to him what had past. He told me that during the Treaty at Paris for the last Peace, the Duke de Nivernois had been sent to reside in London, that this Court might thro’ him state what was from time to time transacted, in the Light they thought best, to prevent Misrepresentations and Misunderstandings. That such an Employ would be extremely agreable to him on many Accounts; that as he was now an American Citizen, spoke both Languages and was well acquainted with our Interests, he believ’d he might be useful in it; and that as Peace was likely from Appearances to take Place, his Return to America was perhaps not so immediately necessary. I lik’d the Idea and encourag’d his proposing it to the Ministry. He then wish’d I would make him acquainted with Messrs. Oswald & Grenville, and for that End propos’d meeting them at Breakfast with me, which I promis’d to contrive if I could, and endeavour to engage them for Saturday.
Friday morning the 10th. of May I went to Paris, and visited Mr. Oswald. I found him in the same friendly Dispositions, and very desirous of doing Good, and of seeing an End put to this ruinous War. But I got no farther Light as to the Sentiments of Lord S. respecting the Terms.— I told him the Marquis de la Fayette, would breakfast with me tomorrow, and as he Mr. Oswald, might have some Curiosity to see a Person who had in this War render’d himself so remarkable, I propos’d his doing me the same Honour.— He agreed to it chearfully. I came home intending to write to Mr. Grenville, whom I supposed might stay and dine at Versailles, and therefore did not call on him. But he was return’d, and I found the following Note from him.
  <May 10: Grenville volunteers the services of his courier to carry letters for Franklin.>
  I sat down immediately and wrote the two Short Letters following, to the two Secretaries of State viz.
  <May 10: Franklin informs Fox he has introduced Grenville to Vergennes and assures Fox he will use his best endeavors to end the war.>
  <May 10: Franklin tells Shelburne he agrees to Paris as the site for negotiations and thanks him for discharging Laurens from his parole and for his kindness to the American prisoners.>
  and I sent them to Mr. Grenville with the following Note,
  <May 10: Franklin accepts Grenville’s offer and invites him to breakfast with Lafayette and Oswald.>
  to which Mr. G. sent me this Answer
  <May 10: Grenville accepts Franklin’s invitation.>
  The Gentlemen all met accordingly, had a good deal of Conversation at and after Breakfast, staid till after One o Clock, and parted much pleas’d with each other.
The Monday following I call’d to visit Mr. G. I found with him Mr. Oswald, who told me he was just about returning to London. I was a little surpriz’d at the suddeness of the Resolution he had taken, it being as he said to set out the next Morning early.
I conceiv’d the Gentlemen were engag’d in Business, so I withdrew, and went to write a few Letters, among which was the following to Lord Shelburne, being really concerned at the Thought of losing so good a Man as Mr. Oswald.
  <May 13: Franklin praises Oswald and expresses hope he will return.>
  I went in the Evening to Mr. Oswalds Lodgings with my Letters when he inform’d me his Intention was to return immediately hither from England and to make the more Dispatch in going and returning he should leave his Carriage at Calais, as the embarking and debarking of Carriages in the Packet Boats often occasion a Tide’s Delay.— I did not enquire the Reason of this Movement. We had but little Conversation, for Mr. Grenville coming in, I soon after wished him a good Journey, and retired, that I might not interrupt their Consultations.
Since his Departure Mr. Grenville has made me a Visit; and entering into a Conversation with me, exactly of the same Tenor with the Letters I formerly receiv’d from Mr. Hartley, stating Suppositions that France might insist on Points totally different from what had been the Object of our Alliance, and that in such Case he should imagine we were not at all bound to continue the War to obtain such Points for her, &c. I thought I could not give him a better Answer to this kind of Discourse, than what I had given in two Letters to Mr. Hartly; and therefore calling for those Letters I read them to him. He smil’d, and would have turn’d the Conversation: But I gave him a little more of my Sentiments on the general Subject of Benefits, Obligations and Gratitude. I said I thought People had often imperfect Notions of their Duty on those Points, and that a State of Obligation was to many so uneasy a State, that they became ingenious in finding out Reasons and Arguments to prove they had been laid under no Obligation at all, or that they had discharg’d it; and that they too easily sattisfied themselves with such Arguments. To explain clearly my Ideas on the Subject, I stated a Case. A, a Stranger to B, sees him about to be imprison’d for a Debt by a merciless Creditor. He lends him the sum necessary to preserve his Liberty. B then becomes the Debtor of A: and after sometime repays the Money. Has he then discharg’d the Obligation? No. He has discharg’d the Money Debt, but the Obligation remains, and he is a Debtor for the Kindness of A, in lending the Sum so seasonably. If B. should afterwards find A. in the same Circumstances that he B, had been in when A lent him the Money, he may then discharge this Obligation, or Debt of Kindness, in part, by lending him an equal Sum. In part, I said, and not wholly, because when A. lent B the Money, there had been no prior Benefit received to induce him to it. And therefore if A should a second time need the same Assistance, I thought B. if in his Power was in duty bound to afford it to him.— Mr. Grenville conceiv’d that it was carrying Gratitude very far, to apply this Doctrine to our Situation in respect to France, who was really the Party serv’d and oblig’d by our Separation from England, as it lessened the Power of her Rival, and relatively increas’d her own. I told him I was so strongly impress’d with the kind Assistance afforded us by France in our Distress, and the generous and noble manner in which it was granted, without exacting or stipulating for a single Privilege or particular Advantage to herself, in our Commerce or otherwise, that I could never suffer myself to think of such Reasonings for lessening the Obligation, and I hoped, and indeed did not doubt but my Country-men were all of the same Sentiments. Thus he gain’d nothing of the point he came to push; we parted however in good Humour. His Conversation is always polite and his Manner pleasing.

As he express’d a strong desire to discourse with me on the Means of a Reconciliation with America, I promis’d to consider the Subject, and appointed Saturday the first of June for our Conversation when he propos’d to call on me.
The same Day I receiv’d another Letter from my old Friend Mr. Hartley. Our former Correspondence on the Subject of Peace since the Beginning of this Year I have kept by itself, as it preceded this, was in the time of the old Ministry, and consisted wholly of Letters unmix’d with personal Conversation. This being the first Letter from him under the new Ministry, and as it may be follow’d by others which may relate to the Negociation, I insert it here with my Answer, and shall continue to insert the future Letters I may receive from him relative to the same Subject.
  <May 3: Hartley informs Franklin of the orders for the release of American prisoners.>

  <May 13: Franklin thanks Hartley for his letter and expresses his belief the release will tend toward reconciliation.>
  Our Business standing still at present till the Return of Mr. Oswald, gives me a Void that I may fill up with two or three Circumstances, not at present connected with this intended Treaty, but which serve to show something of the Disposition of Courts who have or may have a Concern in it.
Mr. Jay had written to me from time to time of the unaccountable Delays he had met with since his Residence at the Court of Spain, and that he was now no nearer in the Business he had been charg’d with than when he first arriv’d. Upon the first coming of Mr. Oswald, and the apparent Prospect of a Treaty, I wrote to press his coming hither, and being a little out of Humour with that Court, I said, they have taken four Years to consider whether they should treat with us, give them forty, and let us mind our own Business: and I sent the Letter under Cover to a Person at Madrid who I hop’d would open and read it. It seems to me that we have in most Instances hurt our Credit and Importance, by sending all over Europe begging Alliances, and solliciting Declarations of our Independence. The Nations perhaps from thence, seem to think, that our Independence is something they have to sell, and that we dont Offer enough for it. Mr. Adams has succeeded in Holland, owing to their War with England; and a good deal to the late Votes in the Commons towards a Reconciliation; but the Ministers of the other Powers refus’d as I hear to return his Visits, because our Independence was not yet acknowledg’d by their Courts. I had heard here by good Luck, that the same Resolution was taken by several of them not to return the Visits I should make them (as they suppos’d) when I was first receiv’d here as Minister Plenipotentiary, and I disappointed their Project by Visiting none of them. In my private Opinion the first Civility is due from the old Residents to the Stranger and New-comer. My Opinion indeed is good for nothing against Custom, which I should have obeyed, but for the Circumstances, that rendred it more prudent to avoid Disputes and Affronts, tho’ at the hazard of being thought rude or singular. While I am writing, something ridiculous enough on this head has happen’d to me. The Count du Nord who is Son to the Empress of Russia, arriving at Paris, order’d it seems Cards of Visit to be sent to all the foreign Ministers. One of them on which was written le Comte du Nord, and le Prince Bariatinski was brought to me. It was on Monday Evening last. Being at Court the next Day, I enquir’d of an Old Minister my Friend, what was the Etiquette, and whether the Count receiv’d Visits: The Answer was, Non. On se fait ecrire, Voilà tout. This is done here by passing the Door, and ordering your Name to be writ in the Porters Book. Accordingly on Wednesday I pass’d the House of Prince Bariatinski Ambassador of Russia where the Count lodg’d, and left my Name on the List of each. I thought no more of the Matter. But this Day May 24. comes the Servant who brought the Card, in great Affliction, saying he was like to be ruin’d by his Mistake in bringing the Card here, and wishing to obtain from me some Paper of I know not what kind, for I did not see him. In the Afternoon came my Friend Mr. le Roy, who is also a Friend of the Prince’s, telling me how much he the Prince was concern’d at the Accident; that both himself and the Comte had great personal Regard for me and my Character, but that our Independence not being yet acknowledg’d by the Court of Russia, it was impossible for him to permit himself to make me a Visit as Minister. I told M le Roy it was not my Custom to seek such Honours, tho’ I was very sensible of them when conferr’d upon me; that I should not have voluntarily intruded a Visit; and that in this Case I had only done what I was inform’d the Etiquette requir’d of me: But if it would be attended with any Inconvenience to Prince Bariatinski whom I much esteem’d and respected, I thought the Remedy was easy; he had only to rase my Name out of his Book of Visits receiv’d, and I would burn their Card.
All the Northern Princes are not asham’d of a little Civility committed towards an American. The King of Denmark travelling in England under an assumed Name, sent me a Card expressing in strong Terms his Esteem for me, and inviting me to dinner with him at St. James’s.— And the Ambassador from the King of Sweden lately ask’d me, whether I had Powers to make a Treaty of Commerce with their Kingdom, for he said his Master was desirous of such a Treaty with the United States, had directed him to ask me the Question, and had charg’d him to tell me, that it would flatter him greatly to make it with a Person whose Character he so much esteem’d &c &c. Such Compliments might probably make me a little proud, if we Americans were not naturally as much so already as the Porter, who being told he had with his Burthen jostled the great Czar Peter (then in London, walking the Street;) Poh, says he, We are all Czars here.
I did not write by Mr. Oswald to Mr. Laurens, because from some Expressions in his last to me, I expected him here, and I desir’d Mr. Oswald, if he found him still in London, or met him on the Road, to give him that Reason. I am disappointed in my Expectation, for I have now receiv’d (May 25.) the following Letter from him, viz.
  <May 17: Laurens declines the honor of serving with the peace commission for reasons of health and announces plans to join Adams in the Netherlands.>

To the Above I wrote the following Answer—
  <May 25: Franklin expresses disappointment that the peace commission will not have Laurens’ assistance and agrees to join Laurens in discharging the parole of Cornwallis.>
  May 26. I receiv’d the following Letters and Papers from Mr. Hartley vizt.
  <May 1: Hartley discusses the dispositions of the previous ministry and encloses a memoir which he submitted to it.>
  <May 13: Hartley describes his meeting with Shelburne and encloses peace terms.>
  The same day Mr. Grenville visited me. He acquainted me that his Courier was return’d, and had brought him full Powers in form to treat for a Peace with France and her Allies. That he had been to Versailles and had shown his Power to M. de Vergennes, and left a Copy with him. That he had also a Letter of Credence, which he was not to deliver till France should think fit to send a Minister of the same kind to London: That M. de Vergennes had told him he would lay it before the King, and had desired to see him again on Wednesday. That Mr. Oswald had arrived in London about an hour before the Courier came away. That Mr. Fox in his Letter had charg’d him to thank me for that which I had written, and to tell me he hop’d I would never forget that he and I were of the same Country. I answer’d that I should always esteem it an Honour to be ownd as a Country man by Mr. Fox.— He had requested, at our last Interview that if I saw no Impropriety in doing it, I would favour him with a Sight of the Treaty of Alliance between France and America. I acquainted him that it was printed, but that if he could not readily meet with a Copy, I would have one written for him. And as he had not been able to find one I this day gave it to him.— He lent me a London Gazette, containing Admiral Rodney’s Account of his Victory over M. de Grasse, and the Accounts of other Successes in the East-Indies, assuring me however that these Events made not the least Change in the sincere desires of his Court to treat for Peace.

In the Afternoon the Marquis de la Fayette call’d upon me. I acquainted him with what Mr. Grenville had told me respecting his Credential Letter, and the Expectation that a Person on the Part of this Court would be sent to London with a Commission similar to his. The Marquis told me he was on his Way to Versailles, and should see M. de Vergennes.— We concluded that it would now be proper for him to make the Proposition we had before talk’d of, that he should be the Person employ’d in that Service.
On Monday the 27. I received a Letter from Mr. Jay dated the 8th. acquainting me that he had receiv’d mine of the 21st. & 22nd. past, and had concluded to set out for Paris about the 19th. so that he may be expected in a few days. I din’d this day with Count d’Estaing, and a Number of brave Marine Officers that he had invited. We were all a little dejected and chagrin’d with the News.— I mention’d by way of Encouragement the Observation of the Turkish Bashaw who was taken with his Fleet at Lepanto, by the Venetians. Ships says he, are like my Master’s Beard, you may cut it but it will grow again. He has cut off from your Government all the Morea, which is like a Limb that you will never recover. And his Words prov’d true.
On Tuesday I din’d at Versailles, with some Friends, so was not at home when the Marquis de la Fayette call’d to acquaint me, that M. de Vergennes had inform’d him, that the full Power receiv’d by Mr. Grenville from London, and communicated by him, related to France only, The Marquis left for me this Information, which I could not understand.
On Wednesday I was at Court, and saw the Copy of the Power. It appear’d full with regard to treating with France, but mention’d not a Word of her Allies.
And as M. de Vergennes had explicitly and constantly from the Beginning declar’d to the several Messengers Mr. Forth, Mr. Oswald and Mr. Grenville, that France could only treat in Concert with her Allies, and it had in consequence been declared on the Part of the British Ministry that they consented to treat for a general Peace, and at Paris, the sending this partial Power appear’d to be insidious, and a mere Invention to occasion Delay, the Late Disaster to the French Fleet having probably given the Court of England fresh Courage and other Views. M. de Vergennes said he should see Mr. Grenville on Thursday and would speak his mind to him on the Subject very plainly: They want, says he, to treat with us for you: But this the King will not agree to. He thinks it not consistent with the Dignity of your State. You will treat for yourselves: And every one of the Powers at War with England will make its own Treaty. All that is necessary to be observ’d for our Common security is, that the Treaties go hand in hand, and are sign’d all on the same Day.—
Prince Bariatinski the Russian Ambassador was particularly civil to me this Day at Court; apologiz’d for what had pass’d relating to the Visit; express’d himself as extreamly sensible of my Friendship in covering the Affair, which might have occasion’d to him very disagreable Consequences, &c. The Comte du Nord, came to Mr. Vergennes while we were drinking Coffee after Dinner. He appears lively and active, with a sensible spirited Countenance.— There was an Opera at Night for his Entertainment. The House being richly finish’d with abundance of Carving and Gilding, well Illuminated with Wax Tapers, and the Company all superbly drest, many of the Men in Cloth of Tissue, and the Ladies sparkling with Diamonds, form’d alltogether the most splendid Spectacle my Eyes ever beheld.—
I had some little Conference to day with M. M. Berkenrode Vanderpierre and Boeris, the Ambassador of Holland, and the Agents of the Dutch India Company. They inform’d me that the second Letter of Mr. Fox to the Mediating Minister of Russia, proposing a seperate Peace with Holland, made no more Impression than the first, and no Peace would be made but in Concurrence with France.
The Swedish Minister told me he expected Orders from his Court relative to a Treaty, &c.
I had at our last Interview given Mr. Grenville a Rendezvous for Saturday Morning, and having some other Engagements for Thursday and Friday, tho’ I wish’d to speak with him on the Subject of his Power, I did not go to him, but waited his coming to me on Saturday. On Friday May 31st. Mr. Oswald call’d on me, being just return’d and brought me the following Letters from Lord Shelburne, the first of which had been written before his Arrival—
  <May 21: Shelburne acknowledges Franklin’s letter of May 10 and informs him Oswald has received the King’s instructions to continue at Paris until he is ordered to return.>
  <May 25: Shelburne acknowledges Franklin’s letter of May 13 and informs him Oswald has the King’s orders to return immediately to Paris.>

I had not then time to converse much with Mr. Oswald, and he promis’d to come and breakfast with me on Monday.
Saturday June 1st. Mr. Grenville came according to appointment. Our Conversation began by my acquainting him that I had seen Mr. de Vergennes, and had perus’d the Coppy left with him of the Power to treat. That after what he, Mr. Grenville, had told me, of its being to treat with France and her Allies, I was a little surpriz’d to find in it no mention of the Allies, and that it was only to treat with the King of France and his Ministers: That at Versailles there was some Suspicion of its being intended to occasion Delay, the profess’d Desire of speedy Peace being perhaps abated in the British Court since its late Successes; but that I imagin’d the Words relating to the Allies might have been accidentally omitted in transcribing, or that perhaps he had a special Power to treat with us distinct from the other. He answer’d that the Copy was right, and that he had no such special Power in form, but that his Instructions were full to that purpose, and that he was sure the Ministry had no Desire of Delay, nor any of excluding us from the Treaty, since the greater Part of those Instructions related to treating with me. That to convince me of the Sincerity of his Court respecting us, he would acquaint me with one of his Instructions, tho’ perhaps the doing it now was premature and therefore a little inconsistent with the Character of a Politician, but he had that confidence in me, that he should not hesitate to inform me, (tho’ he wish’d that at present it should go no further) He was Instructed to acknowledge the Independence of America previous to the Commencement of the Treaty. And he said he could only account for the Omission of America in the Power by supposing that it was an Old Official Form copied from that given to Mr. Stanley when he came over hither before the last Peace. Mr. Grenville added that he had immediately after his Interview with M. de Vergennes dispatch’d a Courier to London, and hop’d that with his Return the Difficulty would be remov’d: That he was perfectly assur’d their late Successes had made no Change in the Dispositions of his Court to Peace; and that he had more Reason than M. de Vergennes to complain of Delay, since five Days were spent before he could obtain a Passport for his Courier, and then that it was not to go and return by Way of Calais, but to go by Ostend which would occasion a Delay of five days longer. Mr. Grenville then Spoke much of the high opinion the present Ministry had of me and their great Esteem for me; their Desire of a perfect Reconciliation between the two Countries, and the firm and general Belief in England that no Man was so capable as myself of proposing the proper Means of bringing about such a Reconciliation; adding that if the old Ministers had formerly been too little attentive to my Counsels, the present were very differently dispos’d and he hop’d that in treating with them I would totally forget their Predecessors. The Time has been when such flattering Language as from great Men might have made me Vainer and had more Effect on my Conduct than it can at present, when I find myself so near the End of Life, as to esteem lightly all personal Interests and Concerns, except that of maintaining to the last and leaving behind me, the tolerably good Character I have hitherto supported.—
Mr. G. then discours’d of our Resolution not to treat without our Allies. This, says he, can properly only relate to France, with whom you have a Treaty of Alliance but you have none with Spain, you have none with Holland. If Spain and Holland, and even if France should insist on unreasonable Terms of Advantage to themselves, after you have obtain’d all you want, and are satisfied, can it be right that America should be dragg’d on in a War for their Interests only? He stated this Matter in various Lights and press’d it earnestly. I resolv’d from various Reasons to evade the Discussion, and therefore answer’d, that the intended Treaty not being yet begun, it appear’d unnecessary to enter at present into Considerations of that kind. The Preliminaries being once settled and the Treaty commenc’d, if any of the other Powers should make extravagant Demands on England, and insist on our continuing the War till those were comply’d with, it would then be time enough for us to consider what our Obligations were, and how far they extended. The first thing necessary was for him to procure the full Powers, the next for us to assemble the Plenipotentiaries of all the bellegirent Parties, and then Propositions might be mutually made, received, considered, answer’d, or agree’d to. In the mean time I would just mention to him, that tho’ we were yet under no Obligations to Spain by Treaty; we were under Obligations of Gratitude for the Assistance she had afforded us; and as Mr. Adams had some Weeks since commenc’d a Treaty in Holland, the Terms of which I was not yet acquainted with, I knew not but that we might have already some Alliance and Obligations contracted there. And perhaps we ought however to have some Consideration for Holland on this Account, that it was in Vengeance for the friendly Disposition shown by some of her People to make a Treaty of Commerce with us that England had declar’d the War against her. He said it would be very hard upon England, if having given reasonable Satisfaction to one or two of her four Enemies, she could not have Peace with those till she had comply’d with what ever the others might demand; however unreasonable; for so she might be oblig’d to pay for every Article four-fold. I observ’d that when she made her Propositions, the more advantageous they were to each, the more it would be the Interest of each to prevail with the other to accept those offer’d to them. We then spoke of the Reconciliation, but his full Power not being yet come, I chose to defer entering upon that Subject at present. I told him I had thoughts of putting down in Writing the Particulars that I judg’d would conduce to that End, and of adding my Reasons, that this requir’d a little Time and I had been hinder’d by Accidents, which was true, for I had begun to write, but had postpon’d it on Account of his defective Power to treat: but I promis’d to finish it as soon as possible. He press’d me earnestly to do it, saying an Expression of mine in a former Conversation that there still remain’d Roots of Goodwill in America towards England, which if properly taken care of might produce a Reconciliation, had made a great Impression on his Mind, and given him infinite Pleasure, and he hop’d I would not neglect furnishing him with the Information of what would be necessary to nourish those Roots, and could assure me that my Advice would be greatly regarded.—
Mr. Grenville had shown me at our last Interview a Letter from the Duke of Richmond to him, requesting him to prevail with me to disengage a Capt. Macleod of the Artillery from his Parole, the Duke’s Brother, Lord George Lenox being appointed to the Command of Portsmouth, and desiring to have him as his Aid de Camp. I had promis’d to consider of it, and this Morning I sent him the following Letter.
  <May 31: Franklin consents that Capt. Macleod serve in his military capacity in England only until Congress decides; he will write Congress immediately.>
  America has been constantly befriended in Parliament by the Duke of Richmond, and I believ’d the Congress would not be displeas’d that this Opportunity was taken of obliging him, and that they would by their Approbation supply the Deficiency of my Power.— Besides, I could not well refuse it after what had pass’d between Mr. Laurens and me, and what I had promis’d to do for the Satisfaction of that Gentleman.
Sunday June 2nd.
  The Marquis de la Fayette call’d and din’d with me. He is uneasy about the Delay, as he cannot resolve concerning his Voyage to America, till some Certainty appears of there being a Treaty or no Treaty.

This Day I wrote the following Letter to Mr. Adams.
  <June 2: Franklin reports on the difficulties encountered in the negotiations and predicts that if Britain does not provide full powers to negotiate with all the belligerents negotiations will be broken off.>
  On Monday the 3d. Mr. Oswald came according to Appointment. He told me he had seen and had Conversations with Lord Shelburne, Lord Rockingham, and Mr. Fox. That their Desire of Peace continued uniformly the same, tho’ he thought some of them were a little too much elated with the late Victory in the West Indies; and when observing his Coolness, they ask’d him if he did not think it a very good thing; yes says he, if you do not rate it too high.— He went on with the utmost Frankness to tell me, that Peace was absolutely necessary for them. That the Nation had been foolishly involv’d in four Wars, and could no longer raise Money to carry them on, so that if they continu’d, it would be absolutely necessary for them to stop Payment of the Interest Money on the Funds, which would ruin their future Credit. He spoke of stopping on all sums above £1000, and continuing to pay on those below; because the great Sums belong’d to the Rich, who would better bear the Delay of their Interest; and the Smaller Sums to poorer Persons who would be more hurt and make more Clamour; and that the Rich might be quieted by promising them Interest upon their Interest. All this look’d as if the Matter had been seriously thot on. Mr. Oswald has an Air of great Simplicity and Honesty; yet I could hardly take this to be merely a weak Confession of their deplorable State, and tho’t it might be rather intended as a kind of Intimidation, by showing us they had still that Resource in their Power, which he said could furnish five Millions a Year. But he added our Enemies may now do what they please with us, they have the Ball at their Foot, was his Expression, and we hope they will show their Moderation and their Magnanimity. He then repeatedly mention’d the great Esteem the Ministers had for me, that they with all the considerate People of England look’d to and depended on me for the Means of extricating the Nation from its present desperate Situation, that perhaps no single Man had ever in his Hands an Opportunity of doing so much Good as I had at this present, with much more to that purpose. He then show’d me a Letter to him from Lord Shelburne, partly, I suppose, that I might see his Lordship’s Opinion of me, which as it has some Relation to the Negotiation is here inserted. He left it with me requesting that I would communicate it to Mr. Walpole. &c
  

Copy of a Letter from Lord Shelburneto Richard Oswald Esq.
Sir,
Whitehall 21st, May 1782
It has reached me that Mr. Walpole esteems himself much injured by your going to Paris, and that he conceives it was a measure of mine intended to take the present Negotiation out of his Hands, which he conceives to have been previously commenced through his Channel by Mr. Fox. I must desire that you will have the Goodness to call upon Mr. Walpole, and explain to him distinctly how very little Foundation there is for so unjust a Suspicion, as I knew of no such Intercourse.
Mr. Fox declares he consider’d what had pass’d between him and Mr. Walpole of a mere private Nature, not sufficiently material to mention to the King or the Cabinet, and will write to Mr. Walpole to explain this distinctly to him. But if you find the least Suspicion of this kind has reach’d Dr. Franklin or Monsr. le Comte de Vergennes, I desire this Matter may be clearly explain’d to both. I have too much Friendship for Dr. Franklin, and too much Respect for the Character of M. le Cte. de Vergennes, with which I am perfectly acquainted, to be so indifferent to the good Opinion of either, as to suffer them to believe me capable of an Intrigue, where I have both profess’d and observ’d a direct opposite Conduct. In Truth I hold it in such perfect Contempt, that however proud I may be to serve the King in my present Station or in any other, and however anxious I may be to serve my Country, I should not hesitate a Moment about retiring from any Situation which requir’d such Services. But I must do the King the Justice to say, that his Majesty abhors them, and I need not tell you that it is my fix’d Principle, that no Country in any Moment can be advantaged by them.
I am with great truth and Regard Sir, Your most obedient humble Servant
(signed) Shelburne


  In speaking farther of the Ministry’s Opinion of the great Service it might be in my Power to render, Mr. Oswald said he had told them in one of his Conversations, that nothing was to be expected of me but Consistence, nothing unsuitable to my Character, or inconsistent with my Duty to my Country; I did not ask him the particular Occasion of his saying this, but thought it look’d a little as if something inconsistent with my Duty had been talk’d of or propos’d.
Mr. Oswald also gave me a Copy of a Paper of Memorandums written by Lord Shelburne, viz.
1
  That I am ready to correspond more particularly with Dr. Franklin if wished.

  
2 
  That the enabling Act is passing with the Insertion of Commissioners recommended by Mr. Oswald, And on our part Commissrs. will be named, or any Character given to Mr. Oswald, which Dr. Franklin and he may judge conducive to a final Settlement of Things between G. B. and America. Which Dr. Franklin very properly says requires to be treated in a very different manner from the Peace between G. B. and France, who have been always at Enmity with each other.
3That an Establishment for the Loyalists must always be upon Mr. Oswald’s mind, as it is upermost in Lord Shelburne’s besides other steps in their Favour, to influence the several States to agree to a fair Restoration or Compensation for whatever Confiscations have taken place.
4To give Lord Shelburne’s Letter about Mr. Walpole to Dr Franklin.
  On perusing this Paper, I recollected that a Bill had been sometime since propos’d in Parliament to enable his Majesty to conclude a Peace or Truce with the Revolted Colonies in America, which I suppos’d to be the enabling Bill mention’d, that had hitherto slept, and not having been pass’d was perhaps the true Reason why the Colonies were not mention’d, in Mr. Grenville’s Commission. Mr. Oswald thought it likely, and said that the Words, “insertion of Commissioners recommended by Mr. Oswald,” related to his advising an express mention in the Bill of the Commissioners appointed by Congress to treat of Peace, instead of the vague Denominations of any Person or Persons. &c, in the first Draft of the Bill. As to the Loyalists, I repeated what I had said to him when first here, that their Estates had been confiscated by Laws made in the particular States where the Delinquents had resided, and not by any Law of Congress, who indeed had no Power either to make such Laws, or to repeal them, or to dispense with them, and therefore could give no Power to their Commissioners to treat of a Restoration for those People: That it was an Affair appertaining to each State. That if there were Justice in Compensating them, it must be due from England rather than from America; but in my Opinion England was not under any very great Obligations to them, since it was by their Misrepresentations and bad Counsels that she had been drawn into this miserable War. And that if an Account was brought against us for their Losses, we should more than ballance it by an Account of the Ravages they had committed all along the Coasts of America. Mr. Oswald agreed to the Reasonableness of all this, and said he had before he came away told the Ministers that he thought no Recompence to those People was to be expected from us;— That he had also, in Consequence of our former Conversation on that Subject, given it as his Opinion that Canada should be given up to the United States, as it would prevent the Occasions of future Difference, and as the Government of such a Country was worth nothing, and of no Importance if they could have there a free Commerce that the Marquis of Rockingham and Lord Shelburne, tho’ they spoke reservedly, did not seem very averse to it; but that Mr. Fox appear’d to be startled at the Proposition. He was however not without Hopes that it would be agreed to.
We now came to another Article of the Note, viz, “On our part Commissioners will be named, or any Character given to Mr. Oswald which Dr. Franklin and he may judge conducive to a final Settlement of things between Great Britain and America.” This he said was left entirely to me, for he had no Will in the Affair; he did not desire to be farther concern’d than to see it en train; he had no personal Views either of Honour or Profit. He had now seen and convers’d with Mr. Grenville, thought him a very sensible young Gentleman, and very capable of the Business; he did not therefore see any farther Occasion there was for himself; but if I thought otherwise, and conceiv’d he might be farther Useful, he was content to give his Time and Service in any Character or manner I should think proper. I said his Knowledge of America, where he had lived, and with every Part of which and of its Commerce and Circumstances he was well acquainted, made me think, that in persuading the Ministry to things Reasonable relating to that Country, he could speak or write with more Weight than Mr. Grenville; and therefore I wish’d him to continue in the Service; and I ask’d him whether he would like to be join’d in a general Commission for treating with all the Powers at War with England, or, to have a special Commission to himself for treating with America only: He said he did not chuse to be concern’d in treating with the foreign Powers, for he was not sufficiently a Master of their Affairs, or of the French Language which probably would be used in treating; if therefore he accepted of any Commission it should be that of treating with America. I told him I would write to Lord Shelburne on the Subject; but Mr. Grenville having some time since dispatch’d a Courier partly on Account of the Commission, who was not yet return’d, I thought it well to wait a few Days till we could see what Answer he would bring or what Measures were taken; this he approv’d of. The Truth is, he appears so good and so reasonable a Man, that tho’ I have no Objection to Mr. Grenville, I should be loth to lose Mr. Oswald. He seems to have nothing at heart but the Good of Mankind, and putting a Stop to Mischief: the other a young Statesman may be suppos’d to have naturally a little Ambition of recommending himself as an able Negotiator.—

In the Afternoon Mr. Boeris of Holland, call’d on me, and acquainted me that the Answer had not yet been given to the last Memorial from Russia relating to the Mediation; but it was thought it would be in respectful Terms to thank her Imperial Majesty for her kind Offers, and to represent the Propriety of their Connection with France in Endeavours to obtain a general Peace, and that they conceiv’d it would be still more glorious for her Majesty, to employ her Influence in procuring a general than a particular Pacification. Mr. Boeris farther Inform’d me, that they were not well sattisfy’d in Holland with the Conduct of the Russian Court, and suspected Views of continuing the War for particular purposes. Tuesday June 4, I receivd another Packet from Mr. Hartley. It consisted of Duplicates of the former Letters and Papers already inserted, and contained nothing new but the following Letter from Colo. Hartley his Brother, viz’—
  <May 24: Winchcombe Hartley copies and sends some of his brother’s letters and papers; his main object in Parliament is to achieve a peaceful settlement of the war.>
  Wednesday June 5. Mr. Oswald call’d again, to acquaint me that Lord Cornwallis being very anxious to be discharg’d from his Parole as soon as possible, had sent a Major Ross hither to sollicit it supposing Mr. Laurens might be here with me. Mr. Oswald told me, what I had not heard before, that Mr. Laurens while Prisoner in the Tower, had propos’d obtaining the Discharge of Lord Cornwallis in exchange for himself, and had promis’d to use his utmost Endeavours to that purpose in case he was set at Liberty, not doubting of the Success. I communicated to Mr. Oswald what had already pass’d between Mr. Laurens and me respecting Lord Cornwallis, which appears in the preceding Letters, and told him I should have made less difficulty about the Discharge of his Parole, if Mr. Laurens had inform’d me of his being set at Liberty in consequence of such an Offer and Promise; and I wish’d him to state this in a Letter to me, that it might appear for my Justification in what I might with Mr Laurens do in the Affair, and that he would procure for me from Major Ross a Copy of the Parole, that I might be better acquainted with the Nature of it. He accordingly in the Afternoon sent me the following Letter.
  <June 5: Oswald informs Franklin that Laurens promised that in exchange for being released upon parole he would apply to Franklin for an exchange with Cornwallis.>
  <June 6: Franklin informs Oswald he is awaiting a paper drawn up by Laurens in order to discharge Cornwallis from his parole; if he does not receive it the next day he will do what he can toward liberating Cornwallis.>
  Friday June 7th. Major Ross call’d upon me to thank me for the favourable Intentions I had express’d in my Letter to Mr. Oswald respecting Lord Cornwallis, and to assure me his Lordship would forever remember it with Gratitude &c &c. I told him it was our Duty to alleviate as much as we could the Calamities of War; that I expected Letters from Mr. Laurens relating to the Affair, after the Receipt of which, I would immediately compleat it. Or if I did not hear from Mr. Laurens I would speak to the Marquis de la Fayette, get his Approbation, and finish it without further writing.

Saturday June 8th. I receivd some Newspapers from England in one of which is the following Paragraph.
  Extract from the London Ev’ning Post of May 30, 1782.
  “If Reports on the Spot speak Truth, Mr. Grenville, in his first Visit to Dr. Franklin, gained a considerable Point of Information as to the Powers America had retained for treating separately with Great Britain, in Case her Claims or Demands were granted.
The Treaty of February 6. 1778, was made the Basis of this Conversation; and by the Spirit and meaning of this Treaty, there is no Obligation on America not to treat Separately for Peace, after She is assured England will grant her Independence, and free Commerce with all the World.
The first Article of that Treaty engages America and France to be bound to each other as long as Circumstances may require; therefore the Granting America all that She asks of England, is breaking the Bond by which the Circumstances may bind America to France.
The second Article says, the meaning and direct End of the Alliance is, to insure the Freedom and Independence of America. Surely, then, when Freedom and Independence is allow’d by Britain, America, may or may not, as She chuses, put an End to the present War between England and America, and leave France to War on through all her mad Projects of reducing the Power and Greatness of England, while America feels herself possessed of what She wishes.
By the eighth Article of the Treaty, neither France or America can conclude Peace without the Assent of the other; and they engage not to lay down their Arms, untill the Independence of America is acknowledged; but this Article does not exclude America from entering into a seperate Treaty for Peace with England, and evinces more strongly than the former Articles, that America may enter into a separate Treaty with England, when she is convinced that England has insur’d to her all that She can reasonably ask.”

I conjecture that this must be an Extract from a Letter of Mr. Grenvilles. But It carries an Appearance as if he and I had agreed in these imaginary Discoveries of America’s being at Liberty to make Peace without France, &c, whereas my whole Discourse in the strongest Terms declar’d our Determinations to the Contrary, and the Impossibility of our acting not only contrary to the Treaty, but the Duties of Gratitude and Honour, of which nothing is mention’d. This young Negotiator seems to value himself on having obtain’d from me a Copy of the Treaty. I gave it him freely, at his Request; it being not so much a secret as he imagin’d, having been printed first in all the American Papers, soon after it was made; then at London in Almon’s Remembrancer, which I wonder he did not know; and afterwards in a Collection of the American Constitutions publish’d by Order of Congress.— As such imperfect Accounts of our Conversations find their Way into the English Papers, I must speak to this Gentleman of its Impropriety.
Sunday June 9th. Dr. Bancroft being intimately acquainted with Mr. Walpole I this day gave him Lord Shelburnes Letter to Mr. Oswald, requesting he would communicate it to that Gentleman. Dr. Bancroft said it was believ’d both Russia and the Emperor wish the continuance of the War, and aim’d at procuring for England a Peace with Holland, that England might be better able to continue it against France and Spain.
The Marquis de la Fayette having propos’d to call on me to day, I kept back the Discharge of Lord Cornwallis which was written and ready, desiring to have his Approbation to it, as he had in a former Conversation advis’d it. He did not come, but late in the Evening sent me a Note acquainting me that he had been prevented by accompanying the great Duke to the Review: But would breakfast with me to-morrow Morning.

This day I received a Letter from Mr Dana, dated at St. Petersburgh April 29. in which is the following Passage; “We yesterday receiv’d the News that the States General had on the 19th. of this Month, (NS.) acknowledged the Independence of the United States. This Event gave a Shock here, and is not well receiv’d, as they at least profess to have flatter’d themselves that the Mediation would have prevented it, and otherwise brot on a partial Peace between Britain and Holland. This Resentment will not be productive of any ill Consequences to the Dutch Republick.”— It is true that while the War continues Russia feels a greater Demand for her Naval Stores, and perhaps at a higher Price: But is it possible that for such petty Interests Mankind can wish to see their Neighbours destroy each other? Or has the Project lately talk’d of, some Foundation, that Russia and the Emperor intend driving the Turks out of Europe; and do therefore wish to see France and England so weaken’d as to be unable to assist those People?
Monday June 10. The Marquis de la Fayette did not come till between 11. & 12 he brought with him Major Ross. After Breakfast, he told me, (Major Ross being gone into another Room) that he had seen Mr. Grenville lately, who asked him when he should go to America. That he had answer’d, I have staid here longer than I should otherwise have done, that I might see whether we were to have Peace or War, but as I see the Expectation of Peace is a Joke, and that you only amuse us without any real Intention of Treating, I think to stay no longer but set out in a few Days. On which Mr. Grenville assur’d him that it was no Joke; that they were very sincere in their Proposal of Treating, and that four or five Days would convince the Marquis of it. The Marquis then spoke to me about a Request of Major Ross’s in Behalf of himself, Lord Chewton a Lieut. Colonel and Lieutt Haldane, who were Aids de Camps to Lord Cornwallis, that they too might be set at Liberty with him. I told the Marquis that he was better acquainted with the Custom in such Cases than I, and being himself one of the Generals to whom their Parole had been given, he had more Right to discharge it than I had, and that if he judg’d it a thing proper to be done, I wish’d him to do it. He went into the Bureau saying he would write something, which he accordingly did. But it was not as I expected a Discharge that he was to sign, it was for me to sign. And the Major not liking that which I had drawn for Lord Cornwallis, because there was a Clause in it reserving to Congress the Approbation or Disallowance of my Act, went away without taking it. Upon which I the next morning wrote the following to Mr. Oswald.
  <June 11: Franklin describes the paper he encloses and explains why it reserves for Congress the right to confirm or disapprove it.>
  The following is the Paper mention’d in the above Letter.—
I did not well comprehend the Major’s Conduct in refusing this Paper. He was come express from London to solicit a Discharge, of Lord Cornwallis’s Parole. He had said that his Lordship was very anxious to obtain that Discharge, being unhappy in his present Situation. One of his Objections to it was, that his Lordship with such a limited Discharge of his Parole could not enter into foreign Service. He declar’d it was not his Lordships Intention to return to America. He would not accept the Paper, unless the Reservation was omitted. I did not chuse to make the Alteration. And so he left it; not well pleas’d with me.—

This day Tuesday June 11th. I was at Versailles and had a good deal of Conversation with M. de Rayneval, Secretary to the Council. I show’d him the Letters I had receiv’d by Mr. Oswald from Lord Shelburne, and related all the consequent Conversation I had had with Mr Oswald. I related to him also the Conversation I had had with Mr. Grenville. We concluded that the Reason of his Courier’s not being return’d might be the Formalities occasioning Delay in Passing the Enabling Bill. I went down with him to the Cabinet of Mr. Vergennes, where all was repeated and explain’d. That Minister seem’d now to be almost persuaded that the English Court was sincere in its Declaration of being desirous of Peace. We spoke of all its Attempts to seperate us, and of the Prudence of our holding together, and treating in Concert. I made one Remark, that as they had shown so strong a Desire of Disuniting us, by large Offers to each particular Power, plainly in the View of dealing more advantageously with the rest, and had reluctantly agreed to make a general Treaty, it was possible that after making a Peace with all, they might pick out one of us to make War with seperately. Against which Project I thought it would not be amiss if, before the Treaties of Peace were signed, we who are at War against England should enter into another Treaty, engaging ourselves, that in such Case we should again make it a common Cause, and renew the general War. Which he seem’d to approve of.— He read Lord Shelburne’s Letter relating to Mr. Walpole, said that Gentleman had Attempted to open a Negociation thro’ the Marquis de Castries, who told him he was come to the wrong House, and should go to M. de Vergennes. But he never had appear’d. That he was an Intriguer, knew many People about the Court, and was accustom’d to manage his Affairs by hidden roundabout Ways; but, says he, When People have any thing to propose that relates to my Employment I think they should come directly to me; my Cabinet is the Place where such Affairs are to be treated. On the whole he seem’d rather pleas’d that Mr. Walpole had not come to him, appearing not to like him.— I learnt that Mr. Jay had taken leave the 17th. past of the Spanish Ministers, in order to come hither, so that he may be daily expected. But I hear nothing of Mr. Laurens or Mr. Adams.—
  Wednesday June 12th.
  I visited Mr. Oswald this Morning. He said he had received the Paper I had sent him relating to the Parole of Lord Cornwallis, and had by conversing with Major Ross convinc’d him of his Error in refusing it. That he saw I had done every thing that could be fairly desired of me, and said every thing in the Paper that could give weight to the temporary Discharge, and tend to prevail with the Congress to confirm and compleat it. Major Ross coming in made an Apology for not having accepted it at first, declar’d his perfect Satisfaction with it, and said he was sure Lord Cornwallis would be very sensible of the Favour. He then mention’d the Custom among military People, that in discharging the Parole of a General that of his Aids was discharg’d at the same time. I answer’d that I was a Stranger to the Customs of the Army; that I had made the most of the Authority I had for Exchanging General Burgoyne, by extending it as a Foundation for the Exchange of Lord Cornwallis; but that I had no Shadow of Authority for going farther; that the Marquis de la Fayette having been present when the Parole was given, and one of the Generals who receiv’d it, was I thought more competent to the Discharge of it than myself: and I could do nothing in it. He went then to the Marquis, who in the Afternoon sent me the Draft of a limited Discharge which he should sign, but requested my Approbation of it, of which I made no Difficulty, though I observ’d he had put into it that it was by my Advice. He appears very prudently cautious of doing any thing that may seem assuming a Power that he is not vested with.—
Friday the 14th. Mr. Boers call’d again, wishing to know if Mr. Grenville’s Courier was return’d and whether the Treaty was likely to go on. I could give him no Information. He told me that it was intended in Holland in answer to the late Russian Memorial, to say, that they could not now enter into a particular Treaty with England, that they thought it more glorious for her Imperial Majesty to be the Mediatrix in a general Treaty, and wish’d her to name the Place. I said to him, as you tell me that their H. M. are not well satisfied with Russia, and had rather avoid her Mediation, would it not be better to omit the Proposition, at least of her Naming the Place, especially as France and England and America had already agreed to treat at Paris? He replied it might be better, but, says he, we have no Politicians among us. I advis’d him then to write and get that omitted, as I understood it would be a Week before the Answer was concluded on. He did not seem to think his Writing would be of much Importance. I have observ’d that his Colleague M. Vander Pierre has a greater Opinion by far of his own Influence and Consequence.
Saturday the 15th. June, Mr. Oswald came out to Breakfast with me. We afterwards took a Walk in the Garden, when he told me that Mr. Grenville’s Courier return’d last Night: that he had receiv’d by him a Letter from Mrs. Oswald, but not a Line from the Ministry, nor had he heard a Word from them since his Arrival. Nor had he heard of any News brought by the Courier. That he should have gone to see Mr. Grenville this Morning, but had omitted it, that Gentleman being subject to Morning Head-Achs which prevented his Rising so early. I said I supposed he would go to Versailles and call upon me in his Return. We had but little farther Discourse, having no new Subject.
Mr. Oswald left me about Noon, and soon after Mr. Grenville came and acquainted me with the Return of his Courier, and that he had brought the full Powers. That he, Mr. G. had been at Versailles and left a Copy with M. de Vergennes. That the Instrument was in the same Terms with the former, except that after the Power to treat with the King of France or his Ministers, there was an Addition of Words importing a Power to treat with the Ministers of any other Prince or State whom it might concern. That M. de Vergennes had at first objected to these general Words as not being particular enough, but said he would lay it before the King, and communicate it to the Ministers of the Bellegirent Powers and that Mr. Grenville should hear from him on Monday. Mr. Grenville added, that he had farther inform’d M. de Vergennes of his being now instructed to make a Proposition, as a Basis for the intended Treaty, to wit the Peace of 1763. That the Proposition intended to be made under his first Power, not being then receiv’d was now Changed, and instead of proposing to allow the Independence of America on condition of England’s being put into the Situation she was in at the Peace of 1763, he was now Authoriz’d to declare the Independence of America previous to the Treaty as a voluntary Act, and to propose seperately as a Basis the Treaty of ’63. This also M. de Vergennes undertook to lay before the King, and communicate to me. Mr. Grenville then said to me, he hop’d all Difficulties were now remov’d, and that we might proceed in the Good Work. I ask’d him if the Enabling Bill was passed? He said, No, It had passed the Commons, and had been committed in the House of Lords, but was not yet compleated. I remark’d that the usual Time approach’d for the Prorogation of Parliament, and possibly this Business might be omitted. He said there was no Danger of that, the Parliament would not rise this Year till the middle of July:— The India Affairs had put back other Business which must be done and would require a Prolongation of the Session till that time. I then observ’d to him; That tho’ we Americans considered ourselves as a distinct independent Power or State, yet as the British Government had always hitherto affected to consider us only as rebellious Subjects; and as the enabling Act was not yet pass’d; I did not think it could be fairly suppos’d that his Court intended by the general Words any other Prince or State to include a People whom they did not allow to be a State; and that therefore I doubted the Sufficiency of his Power as to treating with America, tho’ it might be good as to Spain and Holland. He reply’d that he himself had no doubt of the Sufficiency of his Power and was willing to act upon it.— I then desir’d to have a Copy of the Power, which he accordingly promis’d me. He would have enter’d into Conversation on the Topic of Reconciliation; but I chose still to waive it, till I should find the Negociation more certainly commenc’d: and I show’d him the London Paper, containing the Article above transcrib’d, that he might see how our Conversations was misrepresented, and how hazardous it must be for me to make any Propositions of the kind at present. He seem’d to treat the Newspaper lightly as of no Consequence; but I observ’d that before he had finish’d the reading of the Article, he turn’d to the Beginning of the Paper to see the Date, which made me suspect that he doubted whether it might not have taken its rise from some of his Letters.
When he left me, I went to dine with M. de Chaumont, who had invited me to meet there Mr. Walpole at his Request. We shook hands and he observ’d that it was near two years since we had seen each other. Then stepping aside, he thanked me for having communicated to him Lord Shelburne’s Letter to Mr. Oswald; thought it odd that Mr. O. himself had not spoken to him about it. Said he had receiv’d a Letter from Mr. Fox upon the Affair of St. Eustatia, in which there were some general Words expressing a Desire of Peace; that he had mentioned this to M. le Marquis de Castries, who had refer’d him to M. de Vergennes, but he did not think it a sufficient Authority for him to go to that Minister; It was known that he had Business with the Ministers of the Marine on the other Affair, and therefore his going to him was not taken Notice of; but if he had gone to M. de Vergennes, Minister of Foreign Affairs, it would have occasion’d Speculation and much Discourse; that he therefore avoided it till he should be authoriz’d, and had written accordingly to Mr. Fox; but that in the mean time Mr. Oswald has been chosen, upon the Supposition that he, (Mr Walpole) and I were at Variance.— He spoke of Mr. Oswald as an odd kind of Man, but that indeed his Nation were generally odd People, &c.— We din’d pleasantly together with the Family and parted agreably without entring into any Particulars of the Business.— Count d’Estaing was at this Dinner, and I met him again in the Evening at Madame Brillon’s.— There is at present among the People, much Censure of Comte de Grasse’s Conduct, and a general Wish that Comte d’Estaing had the Command in America.— I avoid meddling or ever Speaking on the Subject, as improper for me, tho’ I much esteem that Commander.
Sunday the 16th, I heard nothing from Versailles. I receiv’d a Letter from Mr. Adams acquainting me he had drawn upon me for a Quarter’s Salary, which he hop’d would be the last, as he now found himself in a way of getting some Money there, tho’ not much; But he says not a Word in Answer to my late Letters on publick Affairs, nor have I any Line from Mr. Laurens, which I wonder at.— I receiv’d also a Letter from Mr. Carmichael, dated June 5th. at Madrid. He speaks of Mr. Jay being on his Journey, and supposes he would be with me before that Letter, so that I may expect him daily. We have taken Lodgings for him at Paris.
Monday the 17th. I received a Letter from Mr. Hodgson, acquainting me that the American Prisoners at Portsmouth to the Number of 330. were embark’d on board the Transports; that each had received 20 s. worth of Necessaries at the Expence of Government, and went on board in good Humour. That contrary Winds had prevented the Transports arriving in Time at Plymouth, but that the whole Number now there of our People, amounting to 700. with those arriv’d from Ireland, would soon be on their way home.
In the Evening the Marquis de la Fayette came to see me, and said he had seen M. de Vergennes, who was satisfied with Mr. Grenville’s Powers. He asked me what I thought of them; and I told him what I had said to Mr Grenville of their Imperfection with respect to us. He agreed in Opinion with me. I let him know that I propos’d waiting on M. de Vergennes to-morrow. He said he had sign’d the Paper relating to Major Ross’s Parole, and hoped Congress would not take it amiss; and added, that in Conversation with the Major, he had ask’d him, why England was so backward to make Propositions? We are afraid says the Major, of offering you more than you expect or desire.
I find myself in some perplexity with regard to these two Negociators. Mr. Oswald appears to be the Choice of Lord Shelburne; Mr. Grenville that of Mr. Secretary Fox. Lord Shelburne is said to have lately acquired much of the King’s Confidence: Mr. Fox calls himself the Minister of the People, and it is certain his Popularity is lately much Increased. Lord S. seems to wish to have the Management of the Treaty; Mr. Fox seems to think it in his Department. I hear that the Understanding between these Ministers is not quite perfect. Mr. Grenville is clever, and seems to feel Reason as readily as Mr. Oswald, tho not so ready to own it. Mr. Oswald appears quite plain and sincere: I sometimes a little doubt Mr. Grenville. Mr. Oswald an old Man seems to have now no Desire but that of being Useful in doing Good. Mr. Grenville a young Man naturally desirous of acquiring Reputation, seems to aim at that of being an able Negotiator. Oswald does not solicit to have any share in the Business, but submitting the Matter to Lord S. and me, expresses only his willingness to serve if we think he may be useful, and is equally willing to be excus’d if we judge there is no occasion for him. Grenville seems to think the whole Negociation committed to him, and to have no Idea of Oswald’s being concern’d in it; and is therefore willing to extend the Expressions in his Commission, so as to make them comprehend America, and this beyond what I think they will bear.— I imagine we might however go on very well with either of them, tho’ I should rather prefer Oswald; but I apprehend Difficulties if they are both employ’d, especially if there is any misunderstanding between their Principals. I must however write to Lord S. proposing something in consequence of his Offer of vesting Mr. Oswald with any Commission that Gentleman and I should think proper.
Tuesday the 18th. I found myself much indispos’d with a Sudden and violent Cold, attended with a Feverishness and Headach. I imagin’d it to be an Effect of the Influenza a Disorder now reigning in various Parts of Europe. This prevented my going to Versailles.
Thursday 20th. Weather Excessively hot, and my Disorder continues, but is lessen’d, the Head-ach having left me. I am however not yet able to go to Versailles.
Friday 21st, I receiv’d the following Note from the Marquis de la Fayette.—
In the Ev’ning the Marquis call’d upon me, and acquainted me that Mr. Grenville had been with Comte de Vergennes, but could not inform me what had pass’d.
Saturday the 22nd. Messrs. Oswald and Whitefoord came and breakfasted with me. Mr. O. had receiv’d no Letters, or Instructions. I told him I would write to Lord Shelburne respecting him, and call on him on Monday morning, to breakfast, and show him what I propos’d to write, that it might receive such Alterations as he should judge proper.
Sunday the 23d. In the Afternoon Mr. Jay arriv’d to my great Satisfaction. I propos’d going with him the next Morning to Versailles, and presenting him to Mr. Vergennes.— He inform’d me that the Spanish Ministers had been much struck with the News from England respecting the Resolutions of Parliament to discontinue the War in America, &c, and that they had since been extremely civil to him, and he understood intended to send Instructions to their Ambassador at this Court to make the Long talk’d of Treaty with him here.
Monday the 24th. Wrote a Note of Excuse to Mr. Oswald, promising to see him on Wednesday, and went with Mr. Jay to Versailles. M. de Vergennes acquainted us, that he had given to Mr. Grenville the Answer to his Propositions, who had immediately dispatch’d it to his Court. He read it to us, and I shall endeavour to obtain a Copy of it.
M. de Vergennes informing us that a Frigate was about to be dispatch’d for America, by which we might write, and that the Courier who was to carry down the Dispatches would set off on Wednesday Morning, we concluded to omit coming to Court on Tuesday, in order to prepare our Letters.— M. de Vergennes appeared to have some doubts about the Sincerity of the British Court, and the Bonne foi of Mr. Grenville: but said the Return of Mr. Grenville’s Courier might give Light.

I wrote the following Letters to Mr. Secry Livingston and Mr. Morris—vizt.
Wednesday 26th. I sent away my Letters, and went to see Mr. Oswald. I show’d him the Draft of a Letter to be address’d to him instead of Lord S. respecting the Commission or publick Character he might hereafter be vested with; this Draft was founded on Lord Shelburne’s Memorandums which Mr. Oswald had shown to me, and this Letter was intended to be communicated by him to Lord Shelburne. Mr. Oswald lik’d the Mode; but rather chose that no mention should be made of his having shown me Lord S’s Memorandums, tho’ he thought they were given him for that purpose. So I struck that part out, and newmodel’d the Letter which I sent him next day: as follows.
  <June 27: Franklin informs Oswald he would prefer negotiating with him rather than Grenville.>
  Friday 28th June. Mr. de Reneval call’d upon me, and acquainted me that the Ministers had receiv’d Intelligence from England, that besides the Orders given to General Carleton to propose Terms of Reunion to America, artful Emissaries were sent over to go thro’ the Country, and stir up the People to call on the Congress to accept those Terms, they being similar to those now settling with Ireland. That it would therefore be well for Mr. Jay and me to write and caution the Congress against these Practices. He said Mr. de Vergennes wish’d also to know what I had written respecting the Negotiation, as it would be well for us to hold pretty near the same Language. I told him I did not apprehend the least Danger that such Emissaries would meet with any Success, or that the Congress would make any Treaty with General Carleton. That I would however write as he desired; and Mr. Jay coming in, promis’d the same. He said the Courier would go to-morrow. I accordingly wrote the following Letter to Mr. Secretary Livingston.—
Mr. de Renneval (who is Secretary to the Council of State) calling again in the Evening, I gave him Copies of the preceding Letters to peruse and show to Mr: de Vergennes; to convince them that we held no underhand dealings here. I own I had at the same time another View in it, which was that they should see I have been order’d to demand farther Aids, and had forborne to make the Demand, with my Reasons; hoping that if they could possibly help us to more Money, they might be induc’d to do it.
I had never made any Visit to Count d’Aranda, the Spanish Ambassador, for reasons before mention’d. Mr. de Renneval told Mr. Jay and me this Morning, that it would be well for us to wait on him, and he had Authority to assure us we should be well receiv’d. We accordingly concluded to wait on his Excellency the next Morning.
  Saturday June 29.
  We went together to the Spanish Ambassador’s, who receiv’d us with great Civility and Politeness. He spoke with Mr. Jay on the Subject of the Treaty they were to make together, and mention’d in General as a Principle that the two Powers should consider each other’s Conveniency, and accommodate and compensate each other as well as they could. That an exact Compensation might perhaps not be possible, but should be approach’d as nearly as the Nature of Things would admit. Thus says he if there is a certain Thing that would be convenient to each of us, but more convenient to one than the other, it should be given to the One to whom it would be most convenient, and Compensation be made by giving another thing to the other for the same reason. I suppose he had in View something relating to Boundaries or Territories, because he added, We will set down together with Maps in our hands, and by that means shall see our Way more clearly. I learnt from him that the Expedition against Providence had sail’d, but no Advice was yet receiv’d of its Success. At our going out he took the pains himself to open the folding-doors for us, which is a high Compliment here: And he told us, he would return our Visit (rendre son devoir) and then fix a day with us for dining with him. I din’d with Mr. Jay and a Company of Americans at his Lodgings.
  Sunday July 1st.
  Mr. Grenville called on me
